DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
 
Response to Amendment
This action is in response to Amendments made on 9/7/2022, in which: claim 1 is amended and claims 2-16 are previously presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Calis (WO 2016153338) in view of Arsiwalla (US 2016/0066552).

Regarding claims 1, 14, 16 Calis discloses an insect breeding system for the breeding of insect larvae, comprising a multitude of similar, stackable crates (3, 9, 12, 30, 40, 50, 90, 101), a climate housing (1), and crate stacking equipment (5a, 5b, 5c, 5d, 5e): wherein the multitude of similar, stackable crates (3, 9, 12, 30, 40, 50, 90, 101) each have: - a same width, - a same length, configured to allow stacking of the crates (Fig. 12) on top of each other by allowing the upper elements (6) of a lower crate, to interact with lower elements of an upper crate, - a containment area (Fig. 13a) defined by the width, the length, and a height of the crate (3, 9, 12, 30, 40, 50, 90, 101); and wherein the below three crate types are part of the insect breeding system: - an egg crate, suited to contain insect eggs in the containment area thereof, - a larvae crate, suited to contain larvae, and larvae food in the containment area thereof, allowing the rearing of such larvae, - an insect crate, suited to contain live adult insects including mother insects and insect food in the containment area thereof, allowing the mothers to lay eggs, (Each crate is capable of acting as either the egg crate, larvae crate or insect crate) wherein the climate housing (1) is provided with one or more stacks (multiple stacks within climate area) of said similar crates (3, 9, 12, 30, 40, 50, 90, 101), each stack having a stack height of at least five, (Fig. 12, discloses stacks of 18) and wherein the crate stacking equipment (5a, 5b, 5c, 5d, 5e) is configured to handle each of the eggs, larvae and insect crate types to be arranged as a part of the one or more stacks (multiple stacks within climate area) individually and independently, but does not expressly disclose the crates having the same corner structure and wherein the bottom of the crates are at least partially tuned to be mutually different crate types with one of the crates having a closed bottom and one of the crates having a bottom or being open-bottomed.
However, Arsiwalla discloses a similar system and method of breeding insects comprising crates of the same shape and size with the same corner structure (Fig. 2) and wherein the bottom of the crates are at least partially tuned to be mutually different crate types with one of the crates having a closed bottom and one of the crates having a bottom or being open-bottomed ([0023] The bottom 49 is provided in this example with a limited number of insert receiving openings 61 for receiving an insert, such as a wire mesh shown in FIG. 3. The insert receiving openings 61 are bounded by an upstanding perimeter edge 63 for preventing moisture that is collected on the bottom 49 of the crate 9 to leak from the opening 61 where it could contaminate the contents of another crate that is lower in a stack, when in use. Alternatively the insert receiving opening 61 could be filled with a closed insert or with an insert having a different mesh. When closed with a permeable insert, such as a mesh or filter material, the openings 61 in the bottom 49 of the crates 9 may provide additional aeration of a substrate therein from below. Such an aeration from below results from the forced flow of conditioned air over the substrate of a crate lower in the stack (as indicated by the arrows 45 in FIG. 2). When aeration from below the substrate is not required, then completely closed inserts may be inserted into the openings 61.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Calis, by making the crates with the same corner structure and wherein the bottom of the crates are at least partially tuned to be mutually different crate types with one of the crates having a closed bottom and one of the crates having a bottom or being open-bottomed, as taught by Arsiwalla, for the purpose of maximizing the growth potential of the insects and to allow for optimal climate control of the insects and of a substrate in the crates.  

Regarding claim 2, Calis discloses wherein the stack comprises a multitude of crates (3, 9, 12, 30, 40, 50, 90, 101) modified in that the crates have an open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure), and at least one collection crate (3, 9, 12, 40, 90, 101), having a closed bottom structure, allowing insects of a particular life cycle, arranged in the open-bottomed crates (30, 50), to fall through the open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure) thereof, said insects of said life cycle being collected in the collection crate (3, 9, 12, 40, 90, 101).

Regarding claim 3, Calis discloses a hatching stack with a multitude of egg crates and at least one larvae crate, wherein the egg crates are embodied as hatching eggs crates for the hatching of said insect eggs into baby larvae, the hatching egg crates being modified in that the hatching crates have an open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure), wherein the larvae crate is embodied as a larvae collection crate having a closed bottom structure (3, 9, 12, 40, 90, 101), and wherein the hatching egg crates are arranged on top of each other and the larvae collection crate is arranged below said hatching egg crates such that baby larvae hatching from the eggs contained in the hatching egg crates are able to fall through the open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure) of the multitude of stacked hatching egg crates, said baby larvae being collected in the larvae collection crate (3, 9, 12, 40, 90, 101).

Regarding claim 4, Calis discloses wherein the egg crates are modified in that the egg crates are substantially bottomless (30, 50 each have a perforated bottom providing an open bottom structure).

Regarding claim 7, Calis discloses a spawning stack including a multitude of insect crates (3, 9, 12, 30, 40, 50, 90, 101) and at least one egg crate, wherein the insect crates (3, 9, 12, 30, 40, 50, 90, 101) are embodied as open-bottomed insect crates (30, 50 each have a perforated bottom providing an open bottom structure), modified in that the insect crates have an open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure), wherein the egg crate is embodied as a collection egg crate, having a closed bottom structure (3, 9, 12, 40, 90, 101), and wherein the egg collection crate is arranged below an open-bottomed insect crate (30, 50 each have a perforated bottom providing an open bottom structure), such that eggs, laid by mother insects contained in the open-bottomed insect crates (30, 50 each have a perforated bottom providing an open bottom structure), fall through the open bottom structure of the open- bottomed insect crate (30, 50 each have a perforated bottom providing an open bottom structure), said eggs being collected in the collecting egg crate (3, 9, 12, 40, 90, 101).

Regarding claim 8, Calis discloses wherein the open-bottomed insect crate (30, 50 each have a perforated bottom providing an open bottom structure) comprises a sieve bottom (the perforated structure is a sieve structure).

Regarding claim 9, Calis discloses comprising a multitude of insect crates and at least one egg crate, wherein the insect crates are embodied as bottomed insect crates (3, 9, 12, 40, 90, 101), wherein the egg crate is embodied as a hatching egg crate for the hatching of said insect eggs into baby larvae, the hatching egg crates being modified in that the hatching egg crates have an open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure).

Regarding claim 10, Calis discloses comprising a spawning stack with a multitude of insect crates that are embodied as bottomed insect crates (3, 9, 12, 40, 90, 101), and a hatching stack with a multitude of egg crates that are embodied as hatching egg crates for the hatching of said insect eggs into baby larvae , the hatching egg crates being modified in that the hatching egg crates have an open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure).

Regarding claim 11, Calis discloses wherein the bottomed insect crate (3, 9, 12, 40, 90, 101) comprises a plurality of spawn structures, in which mother insects spawn their eggs, wherein the bottomed insect crate (3, 9, 12, 40, 90, 101) is modified in that the bottomed insect crate is configured to hold the spawn structures in a longitudinal direction of the bottomed insect crate (3, 9, 12, 40, 90, 101), said spawn structures being dimensioned such that there is a space between respective ends of the spawn structure and side walls of the bottomed insect crate, and wherein the hatching egg crate is configured to receive the spawn structures in a lateral direction of the hatching egg crate.

Regarding claim 13, Calis discloses the invention substantially as set forth above, but does not expressly disclose wherein the insect crate, the larvae crate, and the egg crate have mutually different colours.
However, the courts have found that matters relating to ornamentation only i.e. color, which have no mechanical function, cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Regarding claim 15, Calis discloses wherein each stack has a stack height of at least eight (Fig. 12).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Calis (WO 2016153338) and Arsiwalla (US 2016/0066552) in view of Sobecki (US 2018/0369867).

Regarding claim 5, Calis/Arsiwalla discloses the invention substantially as set forth above, but does not expressly disclose wherein the closed bottom structure of the larvae crate is embodied as a slidable plate, configured to receive the hatched baby larvae.
However, Sobecki discloses a similar structure with a bottom that has a slidable plate ([0068] the sieve surface is configured to slide with respect to the other sieve surfaces so as to expand and contract a value of the width dimension of the openings. When openings of the sieve surfaces are aligned with each other, the value of the width dimension is the greatest. When one of the sieve surfaces is moved with respect to the other sieve surfaces, the value of the width dimension may get smaller.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Calis, by making the closed bottom a sliding plate, as taught by Sobecki, for the purpose of providing an opening when needed to allow for transferring eggs, larvae or insects from one crate or container to the next.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Calis (WO 2016153338) and Arsiwalla (US 2016/0066552) in view of Hall (US 2019/0387704).

Regarding claim 6, Calis/Arsiwalla discloses the invention substantially as set forth above, but does not expressly disclose wherein the closed bottom structure of the larvae collection crate is tilted or tiltable with respect to a horizontal orientation, and wherein the larvae collection crate comprises a slotted opening to allow for the automatic collection of baby larvae, from the larvae collection crate.
However, Hall discloses a similar crate structure wherein the closed bottom structure of the larvae collection crate is tilted or tiltable with respect to a horizontal orientation, and wherein the larvae collection crate comprises a slotted opening to allow for the automatic collection of baby larvae, from the larvae collection crate ([0051] wherein the screen or mesh portion of the sieve may retract or tilt).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Calis, by adding a tilted or tiltable bottom to the crate, as taught by Hall, for the purpose of causing the eggs to roll or fall into a collection bin or container located separate from the bin or container used to collect the medium.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Calis (WO 2016153338) and Arsiwalla (US 2016/0066552) in view of Hasa (US 2018/0064079).

Regarding claim 12, Calis/Arsiwalla discloses the invention substantially as set forth above, but does not expressly disclose wherein the hatching egg crate comprises a pair of spawn structure hangers including hanging slots, the hanging slots being configured to receive the spawn structures such that the spawn structures hang in the hanging slots.
However, Hasa discloses a similar structure with a pair of spawn structure hangers (122) including hanging slots (120), the hanging slots (120) being configured to receive the spawn structures (100) such that the spawn structures (100) hang in the hanging slots (120).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Calis, by adding spawn hanging structures, as taught by Hasa, for the purpose of hanging the crates on a frame structure to add stability to the stack of crates.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                 

/MONICA L PERRY/            Primary Examiner, Art Unit 3644